DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/7/2021 has been entered.

Response to Arguments
Applicant's arguments filed 10/7/2021 have been fully considered but they are moot in view of new grounds of rejections. 
USC 101 rejections withdrawn.
USC 112 Enablement rejections withdrawn.
Previous USC 112 Written Description rejections withdrawn.

	Applicant argues

    PNG
    media_image1.png
    86
    628
    media_image1.png
    Greyscale

	Examiner’s Response


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 4, 6, 8-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
MPEP 2163.I.A states “There is a presumption that an adequate written description of the claimed invention is present when the application is filed. In re Wertheim, 541 F.2d 257, 263, 191 USPQ 90, 97 (CCPA 1976) ("[W]e are of the opinion that the PTO has the initial burden of presenting evidence or reasons why persons skilled in the art would not recognize in the disclosure a description of the invention defined by the claims."). However, as discussed in subsection I, supra, issues of adequate written description may arise even for original claims, for example, when an aspect of the claimed invention has not been described with sufficient particularity such that one skilled in the art would recognize that the applicant had possession of the claimed invention at the time of filing. The claimed invention as a whole may not be adequately described if the claims require an essential or critical feature which is not adequately described in the specification and which is not conventional or known in the art. ”
“Written description issues may also arise if the knowledge and level of skill in the art would not have permitted the ordinary artisan to immediately envisage the claimed product arising from the disclosed process. See, e.g., Fujikawa v. Wattanasin, 93 F.3d 1559, 1571, 39 USPQ2d 1895, 1905 (Fed. Cir. 1996) (a "laundry list" disclosure of every possible moiety does not necessarily constitute a written description of every species in a genus because it would not "reasonably lead" those skilled in the art to any particular species); In re Ruschig, 379 F.2d 990, 995, 154 USPQ 118, 123 (CCPA 1967) “
Claim 1 states “(a) training a neural network to predict a THC value of a Cannabaceae plant, by providing said
neural network with a plurality of 
(i) first set of photographic images of non-Cannabaceae plants; and 
(ii) second set of known photographic images of Cannabaceae plants, and an input THC value associated with each image from said second set of photographic images; 
wherein said input THC value is determined using results of chemical composition laboratory tests obtained with HPLC or GC or HPLC-MS or GC-MS test equipment and test methods, said tests performed on the Cannabaceae plants captured in said known photographic images of Cannabaceae plants; 
(b) providing a user with access to said trained neural network; 
(c) allowing said user to input an unknown photographic image of a Cannabaceae plant;  
(d) analyzing said unknown photographic image Cannabaceae plant using said pre-trained neural network to obtain a predicted THC value; 
(e) extracting features from said unknown photographic images of a Cannabaeae plant using image processing, the features including shape, size, density, and color of trichomes imaged in the unknown photographic image;
 (f) calculating and outputting to said user output based on the predicted THC value or the features or a combination thereof, the output comprises at least one of : 
a maturity of the plant for harvesting; diagnosis of existence of disease, insects or pests; recommendations for treatments during plant drying, curing, storage or production practices; assessment of post-production Cannabaeae plant product quality or price; and assessment of atleast one of or any combination of Cannabaeae plants cannabinoid, terpene or flavonoid ingredient concentrations.”
The Disclosure does not teach with sufficient particularity any details how the system calculates the output comprises at least one of (or any combination of outputs) : 

diagnosis of existence of disease, insects or pests; 
recommendations for treatments during plant drying, curing, storage or production practices; 

assessment of atleast one of or any combination of Cannabaeae plants cannabinoid, terpene or flavonoid ingredient concentrations
based on based on the predicted THC value or the features or a combination thereof.

MPEP 2163.I states “"[T]he ‘essential goal’ of the description of the invention requirement is to clearly convey the information that an applicant has invented the subject matter which is claimed." In re Barker, 559 F.2d 588, 592 n.4, 194 USPQ 470, 473 n.4 (CCPA 1977). Another objective is to convey to the public what the applicant claims as the invention. Regents of the Univ. of Cal. v. Eli Lilly, 119 F.3d 1559, 1566, 43 USPQ2d 1398, 1404 (Fed. Cir. 1997), cert. denied, 523 U.S. 1089 (1998). "The ‘written description’ requirement implements the principle that a patent must describe the technology that is sought to be patented; the requirement serves both to satisfy the inventor’s obligation to disclose the technologic knowledge upon which the patent is based, and to demonstrate that the patentee was in possession of the invention that is claimed." Capon v. Eshhar, 418 F.3d 1349, 1357, 76 USPQ2d 1078, 1084 (Fed. Cir. 2005). Further, the written description requirement promotes the progress of the useful arts by ensuring that patentees adequately describe their inventions in their patent specifications in exchange for the right to exclude others from practicing the invention for the duration of the patent’s term.”

The disclosure only states (pg. 43 lines 30-33) “In that perspective, the current invention may serve as a chemical analysis tool used for cultivation, trade, and dosing scenarios. The proposed system can thus be certified to a certain extent as a legitimate chemical testing service, alongside or as an alternative of the existing lab testing, consisting of HPLC / GC / HPLC-MS / GC-MS test equipment and test methods.”  There is no connection between these and any of the statuses.    The disclosure states HLPC is used only for potency, not the list including maturity, insects, disease etc…    Thus the full scope of the claim limitation is not supported by the original disclosure.

Claim 14 and 22 is rejected under similar grounds as claim 1
Claims 4, 6, 8-13, 15-21 and 23 are rejected as dependent upon a rejected claim.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4  recites “further comprises detecting the growth rate by at least one of: plant shape, and movement over  time.”  It is unclear how this limitation work?  A growth rate requires at least 2 images.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GANDHI THIRUGNANAM whose telephone number is (571)270-3261. The examiner can normally be reached M-F 8:30-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sumati Lefkowitz can be reached on 571-272-3638. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 





/GANDHI THIRUGNANAM/Primary Examiner, Art Unit 2662